DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to amendment filed on 03/03/2022.  Amended claims 1 and 11-20, and the newly added claims 21-22, filed on 03/03/2022 are being considered on the merits.  
In response to the last Office Action: 
Claims 1 and 11-20 have been amended
Claims 21-22 have been added.
Claims 9-10 were previously cancelled.
Claims 1-8 and 11-22 remain pending in this application.
The rejection of claims 1-8 and 11-20 under 35 USC § 101 as being an abstract idea, previously set forth in the Non-Final Office Action mailed on 12/03/2021, have been maintained.  Further details are set forth in the below 35 USC 101 rejection.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 03/03/2022 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant's arguments and remarks regarding the claims 1-3 and 11, found on pages 21-26, and filed on 03/03/2022, have been fully considered but they are not persuasive.
Applicant stated: “The relationship score as disclosed by Yariv is a probability value of a social connection type of several relationship types such as friend, personal friend, business friend, family friend, family, neighbors, politics, sports, and clubs. (See paragraphs [0026]-[0027] of Yariv.) A probability value of a social connection type such as friend, personal friend, business friend, family friend, family, neighbors, politics, sports, and clubs is not a "closeness factor indicative of a level of personal closeness of a relationship between the user and the contact, the level including a strong level of closeness, a medium strong level of closeness, a medium level of closeness, and a weak level of closeness" as recited in claim 11", ..”…, “The Office Action confuses tagging a photo with keywords labeling an object recognized in the photo with tagging photos with information, including a closeness factor. Miranda-Steiner does not disclose, nor does the Office Action for that matter assert that Miranda-Steiner discloses, the recited features of determining a closeness factor of a contact to a user, the closeness factor indicative of a level of personal closeness of a relationship between the user and the contact, the level including a strong level of closeness, a medium strong level of closeness, …” …, Ju does not teach determining a group closeness factor for the group. Nor does Ju teach determining a group closeness factor based on a combination of closeness factors of each contact making up the group and other factors including a topic of the group, a group name, and a chat content of the group.”
Regarding the aforementioned claim limitations, Examiner respectfully disagrees.  Examiner asserts that the amended aforementioned claim limitations, as drafted and given the broadest reasonable interpretation, are disclosed by the combination of Yariv and  Miranda-Steiner, and Ju cited prior arts.  In particular, Yariv discloses in Fig. 1, Para. [0024]: “The social analysis component 110 may be arranged to receive a list of members 102-1-a that are members subscribing to any services and/or applications provided by the social networking service 100. …, then a complete list of members 102-1-a may include members 102-1, 102-2, 102-3, 102-4 and 102-5..”; and in Table 1, Para. [0027]: “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and in Table 1, Para. [0028]: “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130. …, a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.”; and in Para. [0035]: “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."; and in Para. [0036]: “The social monitor component 130 may generate a relationship indicator 108-7 with a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport."”, the Examiner notes that a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.  For example, a relationship score of 100% (or 1.0), i.e. strong closeness, thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend.", which is that to having a strong closeness; furthermore, a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport”, which is that to a medium level of closeness and so on.
Furthermore, the prior art to Miranda-Steiner discloses in Para. [0036]: “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335)”, the Examiner notes that the photo image recognizer and tagging system utilizes a database (local or external) to that of an external photo library and then classifies these objects and tags them based on a combination of metadata that is associated with these photos to that of including a classification closeness factor.
Additionally, the prior art to Ju discloses in Para. [0029]: “…, a user's interactions with a group are identified in the action log 220 or in the group store 230 by associating a group identifier with information describing an interaction with the group.”; and in Fig. 2/Fig. 3, Para. [0038]: “The social networking system 140 stores information identifying various groups of users. As described above in conjunction with FIG. 3, a group includes a plurality of users of the social networking system 140 and is associated with a group identifier uniquely identifying the group. One or more identifiers are associated with a group identifier to identify users of social networking system included in the group corresponding to the group identifier. Other information may be associated with a group identifier, such as a name identifying a group corresponding to the group identifier, a description associated with the group, descriptive information associated with the group (e.g., a location), topics associated with the group, a user that created the group, or other suitable information. As described above in conjunction with FIG. 2, one or more content identifiers specifying content items are associated with a group identifier to identify content items associated with a group associated with the group identifier. A group may be generated by a user of the social networking system 140 identifying users associated with the group 140 or the social networking system 140 may generate one or more groups based on characteristics associated with users of the social networking system 140. Interactions associated with a group, such as interactions between various users and the group, are also stored by the social networking system 140 by associating the group identifier with a description of an interaction along with user identifiers of one or more users associated with the interaction.”,  the examiner notes that the reference discloses a group identifier uniquely identifying a engaged in interaction, i.e. a chat, that is associated with this group identifier to that determining a group closeness factor for the chat group based on a combination of closeness factors of each contact making up the chat group).
See the below set forth 35 USC 103 rejection for further details.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 11-22 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a system and a product implementing a process. The claimed process is comprising of instructions to automate the switching of personalized identifiers for individuals and groups, and, more particularly, to the automated switching of personalized identifiers by determining a closeness factor of a contact to a user and matching the determined closeness factor of the contact with an identifier having the same closeness factor stored in a database which serves as an identifier library. 
Step 2A – Prong One – The claims recite an abstract idea
Independent claims 1 and 21 are directed to an abstract idea without significantly more.   The claim(s) recite the concept of identify user identifiers that include photos, which is merely a mental process to recognize a person being identified with certain personal picture/photo.  Further the claim(s) discuss the concept of tagging and classifying these photos/pictures of this person. Again, such process of comparing/matching values at hand with some presented value is also a mental process.  The claim language continues to recite: “program instructions to determine a closeness factor of a contact to a user.”  At this step, determining this closeness criteria is again a mental process of evaluating between two sets of information that are fixed, which is a mental process.  Further, the claim recites: “program instructions to match the determined closeness factor of the contact with an identifier having the same closeness factor stored in the database.”  And again this step to compare and match certain values, which is a mental process.  Further, the claim(s) recites the concept of determining a closeness factor of a group of contacts : “program instructions to determine a group closeness factor for the group based on a combination of closeness factors of each contact making up the group and other factors including a topic of the group, a group name, and a chat content of the group.”  Again at this step, looking at a group/set of information combined together and comparing set of information against known information values to determine how close these contacts to a user, which is a mental judgement process can be accomplished mentally and/or using pen and a pencil.  Further, the claim concludes with the concept of determining a user identifier that suites the group of contacts that the user is engaged with in a chat and sharing this user identifier, photo or alias, with this group of people.  Again, this determination required no more than comparing information at hand, be it a user identifier and closeness information to other members of the group, that is an evaluation of collected information data against some data a person have on hand, which is fairly a mental process. 
Such a process of obtaining information, assigning tags, i.e. numbers, or identifiers to this information, evaluating this information against known data on hand, and taking some action based on the collection and analysis of this information is nothing more than an abstract idea.  Consequently, if a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”.  Accordingly, the aforementioned claims recite abstract ideas.
Step 2A – Prong Two - The abstract idea is not integrated into a practical application
This judicial exception is not integrated into a practical application. The aforementioned claim(s) recites the following extra solution activities: “store”, “receive”,  “obtaining” and “transmit”, which are considered to be extra-solution activities of mere data gathering. In this context, these activities are data manipulation activities for simply enabling a user to manipulate information/data, which are considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, for example, a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent, see MPEP 2106.05(g).
The additional elements recited in the amended independent claims 11 are: “processor”,  “computer readable memory”, “computer readable storage medium”, and “a database”.  The additional elements of using a system, processor,  computer readable memory, computer readable storage medium, and a database to obtain information, analyze/update information, and output information amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
The additional element of using a computer to obtain information, assigning tags or identifiers to this information, evaluate this information against known data on hand, and taking some action based on the collection and analysis of this information steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Step 2B:  
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above the limitations of obtaining information, assigning tags or identifiers to this information, evaluating this information against known data on hand, and taking some action based on the collection and analysis of this information, these steps are  considered to be generic and well-understood routine in computing technology. The processor, processing system and storage medium are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept.
Additionally, the aforementioned claim(s) recites the following additional solution activities: “store”, “receive”,  “obtaining” and “transmit”, which are considered to be extra-solution activities of mere data gathering. In this context, these activities are data manipulation activities for simply enabling a user to manipulate information/data, which are considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  Therefore, the method of claim 1 (and independent claims 18 and 31), present steps that are directed towards an abstract idea.  These steps cannot improve computer functionality as the claim(s) is directed towards an abstract idea and abstract idea cannot improve computer functionality.
If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”.  Accordingly, the claims recite abstract ideas.
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim(s) is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of  obtaining information, assigning tags or identifiers to this information, evaluating this information against known data on hand, and taking some action based on the collection and analysis of this information.  The claim recites the additional limitations of “types of identifiers stored in the database further include logos and signatures”, which elaborates on the abstract idea of evaluating additional information of a signature or a logo as an identifier of a person, which does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “the matching is performed automatically, without need for participation by the user in performing the matching; each of the identifiers of the plurality of different types of identifiers stored in the database has a corresponding closeness factor; and the closeness factors include at least one selected from a group consisting of: a strong closeness, a medium closeness and a weak closeness”, which elaborates on the abstract idea of evaluating the closeness factor based on a fixed metric, which does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “the closeness factor is based on at least one selected from a group consisting of: a category which the contact belongs to; and a contact privacy setting assigned by the user to the contact”, which elaborates on the abstract idea of assigning a value to the closeness factor based on a  category, which does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 4 and includes all the limitations of claim 4.  Therefore, claim 5 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “different closeness factors are assigned to family members and personal friends than to business contacts”, which elaborates on the abstract idea of assigning yet another value to the closeness factor based on a family member recognition, which does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 4 and includes all the limitations of claim 4.  Therefore, claim 6 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “re-determine the closeness factor of the contact when the contact category or privacy setting is changed”, which elaborates on the abstract idea of examining a change in information and taking a decision to change some information, which does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 4 and includes all the limitations of claim 4.  Therefore, claim 7 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “a weak closeness factor is assigned as a default closeness factor for a contact that is a stranger to the user.”, which elaborates on the abstract idea of assigning a constant value as a default identifier, which does not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “the contact is one of a plurality of contacts forming a group to which the user belongs”, which elaborates on the abstract idea of evaluating a list of contacts and making a decision if a user belongs to this list/group, which does not amount to significantly more than the abstract idea.
Claim 11 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 11 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “the contact is on a user's contact list”, which elaborates on the abstract idea of evaluating a contact if it is already on an established list of contacts, which does not amount to significantly more than the abstract idea.
Claim 12 is dependent on claim 11 and includes all the limitations of claim 11.  Therefore, claim 12 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “determining, by the computer device, an absent contact from the user's contact list”, which elaborates on the abstract idea of evaluating an established list of contacts and if a user belongs to this list, which does not amount to significantly more than the abstract idea.
Claim 13 is dependent on claim 12 and includes all the limitations of claim 12.  Therefore, claim 13 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “tagging, by the computer device, the absent contact with a weak closeness factor”, which elaborates on the abstract idea of evaluating some information and assigning a tag/value accordingly, which does not amount to significantly more than the abstract idea.
Claim 14 is dependent on claim 13 and includes all the limitations of claim 13.  Therefore, claim 14 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “classifying, by the computer device, the photos by the image recognition and tagging device”, which elaborates on the abstract idea of recognizing an image/photo/picture and assigning a tag as such, which can be performed mentally, which does not amount to significantly more than the abstract idea.
Claim 15 is dependent on claim 14 and includes all the limitations of claim 14.  Therefore, claim 15 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “the classified photos are classified according to topics”, which elaborates on the abstract idea of examining information/topic/subject and determining a category/classification accordingly, which does not amount to significantly more than the abstract idea.
Claim 16 is dependent on claim 14 and includes all the limitations of claim 14.  Therefore, claim 16 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “the classified photos are also classified according to images”, which elaborates on the abstract idea of examining information/photos and determining a category/classification accordingly (images), which does not amount to significantly more than the abstract idea.
Claim 17 is dependent on claim 16 and includes all the limitations of claim 16.  Therefore, claim 17 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “assigning, by the computer device, tags to the classified photos”, which elaborates on the abstract idea of examining information/photos and assigning values accordingly, which does not amount to significantly more than the abstract idea.
Claim 18 is dependent on claim 17 and includes all the limitations of claim 17.  Therefore, claim 18 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “the tags are name-related and subject-related”, which elaborates on the abstract idea of examining information and taking a decision to assign a certain tag/label based on the examined information, which does not amount to significantly more than the abstract idea.
Claim 19 is dependent on claim 18 and includes all the limitations of claim 18.  Therefore, claim 19 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “checking, by the computer device, the closeness factors of each contact of the group; and selecting, by the computer device, particular identifiers for display on display devices of contact computers of the contacts in response to the closeness factor of each contact of the group, wherein: the photos are tagged with closeness factors by the image recognition and tagging device, the closeness factors include levels of closeness which include a strong level of closeness, a medium strong level of closeness, a medium level of closeness, and a weak level of closeness, and the strong closeness factor identifies family members of the user, the medium strong closeness factor identifies friends and classmates of the user, the medium closeness factor identifies colleagues and customers of the user, and a weak closeness factor identifies strangers to the user”, which elaborates on the abstract idea of examining information and taking a decision to assign values accordingly, which does not amount to significantly more than the abstract idea.
Claim 20 is dependent on claim 19 and includes all the limitations of claim 19.  Therefore, claim 20 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “a photo of the photos for a family member of the user is tagged with the strong closeness factor; and a photo of the photos for a stranger to the user is tagged with the weak closeness factor”, which elaborates on the abstract idea of examining information and taking a decision to assign values accordingly, which does not amount to significantly more than the abstract idea.
Claim 22 is dependent on claim 21 and includes all the limitations of claim 21.  The claim further recites the additional limitations of “checking, by the computer device, the closeness factors of each member of the web chat group to the user in the database”, which elaborates on the abstract idea of examining information and taking a decision to assign values accordingly, which does not amount to significantly more than the abstract idea

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2011/0314017 A1) issued to Yariv et al. (hereinafter as “YARIV”), in view of US Patent Application Publication (US 2013/0129142 A1) issued to Miranda-Steiner (hereinafter as “STEINER”), and in view of US Patent Application Publication (US 2016/0134692 A1) issued to Ju et al. (hereinafter as “JU”).
Regarding claim 1, (Currently amended), YARIV teaches a method comprising: 
determining, by a computer device, a closeness factor of a contact to a user, the closeness factor indicative of a level of personal closeness of a relationship between the user and the contact, the level including a strong level of closeness, a medium strong level of closeness, a medium level of closeness, and a weak level of closeness (YARIV Fig. 1, Para. [0024], lines (1-9): “The social analysis component 110 may be arranged to receive a list of members 102-1-a that are members subscribing to any services and/or applications provided by the social networking service 100. …, then a complete list of members 102-1-a may include members 102-1, 102-2, 102-3, 102-4 and 102-5..”; and 
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Para. [0028], lines (1-5): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130. …, a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.”; and 
Fig. 1, Para. [0035], lines (13-21): “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."; and 
Para. [0036], lines (14-18): “The social monitor component 130 may generate a relationship indicator 108-7 with a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport."”, 
the Examiner notes that a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.  For example, a relationship score of 100% (or 1.0), i.e. strong closeness, thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend.", which is that to having a strong closeness; furthermore, a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport”, which is that to a medium level of closeness and so on); 
matching, by the computer device, the determined closeness factor of the contact with an identifier having the same closeness factor stored in a database comprised of the plurality of different types of identifiers of the user, wherein the plurality of different types of identifiers include the photos and the contact is one of a plurality of contacts forming groups which the user is a member of  (YARIV Para. [0005], lines (1-12): “…, an apparatus such as a computing device may comprise a processor communicatively coupled to a memory. The memory may be arranged to store a social analysis component that when executed by the processor is operative to receive a list of members in a social network, receive at least one relationship indicator derived from multiple member attributes of a member, and generate a social identifier based on the relationship indicator, the social identifier representing a social connection type for a social connection or potential social connection between two or more members of the list of members in the social network.”; and 
Para. [0015], lines (9-17): “The social identifiers may be generated using various attributes or properties associated with one or more members, such as explicitly defined metadata for members, communications between members, interests, activities, behavior patterns, locations, other social connections, types of social connections, subscriptions to SNS, multimedia information for members (e.g., an image, photograph or video), and any other member attributes ...”; and 
Para. [0021], lines (1-16): “The social networking system 100 may include various members subscribing to various applications or services provided by the social network system 100. Some of the members may create formal social connections between each other to become related members, thereby forming an online social network for the related members. What precisely constitutes a formal social connection may depend on a particular set of definitions provided by a given social networking system. In general, a formal social connection for the social networking system 100 may comprise a defined relationship between members giving some level of permission to access information authored by related members, such as binary content (e.g., messages, pictures, videos, and other multimedia information) published by related members. Such related members are sometimes referred to informally as "friends" or "buddies."”; and
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Fig. 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”; and 
Fig. 1, Para. [0035], lines (13-21): “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."”; and
Para. [0036], lines (1-8): “The social monitor component 130 may receive other types of common metadata via the member attribute 104-1. For instance, the members 102-1, 102-2 may define metadata such as personal information, favorite interests and/or activities, communication preferences, names of binary objects such as images and photographs and videos, contact information (e.g., name, address, phone number, email address, IM address, etc.), …”, 
the Examiner notes that the reference discloses that the member’s social identifiers attributes  metadata or properties can includes members image or photograph and the relationship indicator users relationship scores to indicating presence of a social connection type between members to that of determining a closeness factor of the contact with an identifier having the same closeness factor);
transmitting, by the computer device, the matched identifier from the database to a computing device of the contact in communication over a network for display as an identifier of the user on the computing device of the contact  (YARIV Fig. 1-Fig. 3, Para. [0021]: “The social networking system 100 may include various members subscribing to various applications or services provided by the social network system 100. Some of the members may create formal social connections between each other to become related members, thereby forming an online social network for the related members. What precisely constitutes a formal social connection may depend on a particular set of definitions provided by a given social networking system. …, a formal social connection for the social networking system 100 may comprise a defined relationship between members giving some level of permission to access information authored by related members, such as binary content (e.g., messages, pictures, videos, and other multimedia information) published by related members. Such related members are sometimes referred to informally as "friends" or "buddies." In some cases, for example, the defined relationship may comprise a dyadic relationship. A dyadic relationship may refer to two or more members of a group having an ongoing relationship or interaction, such as friends in the social networking system 100.”; and
Fig. 1, Para. [0030]: “The social analysis component 110 may then output one or more social identifiers 120 representing a code or value for the different social connection types.”).
receiving, by the computer device, at least one contact list including each member of a group of the groups which the user is a member of (YARIV Para. [0005], lines (1-12): “…, an apparatus such as a computing device may comprise a processor communicatively coupled to a memory. The memory may be arranged to store a social analysis component that when executed by the processor is operative to receive a list of members in a social network, receive at least one relationship indicator derived from multiple member attributes of a member, and generate a social identifier based on the relationship indicator, the social identifier representing a social connection type for a social connection or potential social connection between two or more members of the list of members in the social network.”; and 
Para. [0015], lines (9-17): “The social identifiers may be generated using various attributes or properties associated with one or more members, such as explicitly defined metadata for members, communications between members, interests, activities, behavior patterns, locations, other social connections, types of social connections, subscriptions to SNS, multimedia information for members (e.g., an image, photograph or video), and any other member attributes ...”; and 
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Fig. 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”, 
the Examiner notes that TABLE 1 lists different relationship indicators to each type of a relationship, for example, TABLE 1 lists Relationship Indicator 108-1 for a Friend, 108-2 Personal Friend, 108-3 Business Friend, 108-4 Family Friend, 108-5 Family, 108-6 Neighbors, etc. And each relationship indicator is associated with relationship score, i.e. closeness factor, that is different for each relationship which is that to having a different closeness factor of a user/member than other identifiers of a same type of a relationship.  Further, the reference discloses that the member’s social identifiers attributes or properties can includes members image or photograph) ; 
storing, by the computer device, the at least one contact list including each member of the group in the database (YARIV Table 1, Fig. 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”, 
the Examiner notes that TABLE 1 sotres different relationship indicators to each type of a relationship, for example, TABLE 1 lists Relationship Indicator 108-1 for a Friend, 108-2 Personal Friend, 108-3 Business Friend, 108-4 Family Friend, 108-5 Family, 108-6 Neighbors, etc. And each relationship indicator is associated with relationship score, i.e. closeness factor, that is different for each relationship which is that to having a different closeness factor of a user/member than other identifiers of a same type of a relationship); 
checking, by the computer device, the closeness factors of each member of the group in the database (YARIV Fig. 1, Para. [0024], lines (1-9): “The social analysis component 110 may be arranged to receive a list of members 102-1-a that are members subscribing to any services and/or applications provided by the social networking service 100. …, then a complete list of members 102-1-a may include members 102-1, 102-2, 102-3, 102-4 and 102-5..”; and 
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Para. [0028], lines (1-5): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130. …, a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.”; and 
Fig. 1, Para. [0035], lines (13-21): “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."; and 
Fig. 3, Para. [0059]: “…, the client system 310 may comprise the messaging application 312. The messaging application 312 may comprise any type of messaging application, such as a unified messaging (UM) application, an e-mail application, a voicemail application, an instant messaging (IM) application, a group IM application, …, and/or other types of communications and/or messaging programs, applications, ...”, 
the examiner notes that the various members subscribing to various applications, including a group IM application, provided by a given social networking system as illustrated in Fig. 1 – Fig. 3, and to one or more social identifiers 120 representing a code or value for the different social connection types, to that of transmit the matched identifier a computing device of the contact in communication over a network; furthermore, the reference discloses, e.g. Para. [0021], that the defined relationship may comprise a dyadic relationship, which is a relationship that may refer to two or more members of a group having an interaction, which is that to a group);
storing the selected group identifier for the group of the groups in the database (YARIV Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Fig. 1, Table 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”, 
the examiner notes that YARIV discloses in Paras [0045]-[0048] and as illustrated and stored in Table 2, multiple relationship indicators that are associated with multiple social identifiers); 
transmitting the selected group identifier from the database to computing devices of each of the members of the group in communication over a network for display as an identifier of the user on the computing devices of each of the members of the group, wherein at least two of the plurality of identifiers in the database have different closeness factors from one another (YARIV Fig. 1-Fig. 3, Para. [0021]: “The social networking system 100 may include various members subscribing to various applications or services provided by the social network system 100. Some of the members may create formal social connections between each other to become related members, thereby forming an online social network for the related members. What precisely constitutes a formal social connection may depend on a particular set of definitions provided by a given social networking system. …, a formal social connection for the social networking system 100 may comprise a defined relationship between members giving some level of permission to access information authored by related members, such as binary content (e.g., messages, pictures, videos, and other multimedia information) published by related members. Such related members are sometimes referred to informally as "friends" or "buddies." In some cases, for example, the defined relationship may comprise a dyadic relationship. A dyadic relationship may refer to two or more members of a group having an ongoing relationship or interaction, such as friends in the social networking system 100.”; and
Para. [0030], lines (21-26): “The social analysis component 110 may then output one or more social identifiers 120 representing a code or value for the different social connection types.”; and 
Fig. 3, Para. [0059]: “…, the client system 310 may comprise the messaging application 312. The messaging application 312 may comprise any type of messaging application, such as a unified messaging (UM) application, an e-mail application, a voicemail application, an instant messaging (IM) application, a group IM application, …, and/or other types of communications and/or messaging programs, applications, ...”, 
the examiner notes that the various members subscribing to various applications, including a group IM application, provided by a given social networking system as illustrated in Fig. 1 – Fig. 3, and to one or more social identifiers 120 representing a code or value for the different social connection types, to that of transmit the matched identifier a computing device of the contact in communication over a network; furthermore, the reference discloses, e.g. Para. [0021], that the defined relationship may comprise a dyadic relationship, which is a relationship that may refer to two or more members of a group having an interaction, which is that to a chat group; and 
YARIV Table 1, Fig. 1, Para. [0030], lines (11-18): “…, if the relationship indicator 108-1 comprises a relationship score indicating presence of a social connection type of "Friend" between members 102-1, 102-2, then the social analysis component 110 may use relationship indicators 108-2, 108-3 . . . 108-9 to identify other hierarchical social connection types between the members 102-1, 102-2, such as "Personal Friend" or "Business Friend," or non-hierarchical social connection types such as "Family" or "Neighbor." The social analysis component 110 may then output one or more social identifiers 120 representing a code or value for the different social connection types.”; and 
Fig. 1, Para. [0035], lines (13-21): “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."”).

However, YARIV does not explicitly teach operating, by the computer device, an interface with an external photo library storing photos of the user via an image recognition and tagging device; receiving, by the computer device, the photos from the external photo library by the image recognition and tagging device.
But STEINER teaches operating, by the computer device, an interface with an external photo library storing photos of the user via an image recognition and tagging device (STEINER Fig. 3, Para. [0035], lines (1-13): “FIG. 3 illustrates an automatic tagging process in accordance with certain embodiments of the invention. …, the image 301 is input into an image classifier 330 that scans for known objects (i.e. objects having been defined and/or catalogued in a database used by the image classifier) and identifies and extracts any known physical objects in the image.”; and 
Para. [0036], lines (1-15): “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335).”; and 
Para. [0042], lines (1-4): “Multiple databases can be used by the automatic tag generating system. The databases used by the tag generating system can be local databases or databases associated with other systems”, 
the Examiner notes that the photo image recognizer and tagging system utilizes a database (local or external) to that of an external photo library and then classifies these objects and tags them based on a combination of metadata that is associated with these photos to that of including a classification closeness factor.  Further, the reference classifies images with metadata and tags, examples illustrated in Para. [0046] and Para. [0049] are clear example how such image tagging allows that the system to determine a related topic); 
receiving, by the computer device, the photos from the external photo library by the image recognition and tagging device (STEINER Fig. 3, Para. [0035], lines (1-13): “FIG. 3 illustrates an automatic tagging process in accordance with certain embodiments of the invention. …, the image 301 is input into an image classifier 330 that scans for known objects (i.e. objects having been defined and/or catalogued in a database used by the image classifier) and identifies and extracts any known physical objects in the image.”; and 
Para. [0036], lines (1-15): “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335).”; and 
Para. [0042], lines (1-4): “Multiple databases can be used by the automatic tag generating system. The databases used by the tag generating system can be local databases or databases associated with other systems”, 
the Examiner notes that the photo image recognizer and tagging system utilizes a database (local or external) to that of an external photo library and then classifies these objects and tags them based on a combination of metadata that is associated with these photos to that of including a classification closeness factor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YARIV (disclosing social contact management) to include the teachings of STEINER (disclosing image recognition tagging and classification of contacts) and arrive at a method to use image tagging in classifying social contacts.  One of ordinary skill in the art would have been motivated to make this combination because by finding a matching identifier for a recognized object, the photo is can be automatically tagged with one or more keywords associated with and corresponding to the recognized objects, thereby providing a seamless categorization of these photos that saves ample processing time, as recognized by (STEINER, Abstract, Para. [0001]-[0003]). In addition, the references of YARIV and STEINER teach features that are directed to analogous art and they are directed to the same field of endeavor of managing attributes of personal contacts in a social networking environment.

However, the combination of YARIV and STEINER do not explicitly teach determining, by the computer device, a group closeness factor for [[a]] the group of the groups based on a change in a group topic being considered by the group; and selecting, by the computer device, an appropriate group identifier based on the combination of the closeness factors of each member of the group and  a level of the group closeness factor.
But, JU teaches determining, by the computer device, a group closeness factor for [[a]] the group of the groups based on a change in a group topic being considered by the group (JU Fig. 2, Para. [0031], lines (1-15): “To identify topics associated with a group, the topic extraction engine 235 identifies content items associated with the group based on information included in the group store 230 and determines topics associated content items associated with the group based on anchor terms included in the content items as described above. In one embodiment, the topic extraction engine 235 associates topics with a group that are associated with at least a threshold number or threshold percentage of content items associated with the group. Alternatively, the topic extraction engine ranks topics based on a frequency with which the topics are associated with content items associated with a group and associates topics having at least a threshold position in the ranking with the group. Topics associated with a group may be stored in the group store 230 along with the group's group identifier.”; and
Fig. 2, Para. [0032]: “The group selection module 240 identifies one or more groups having at least a threshold likelihood of being relevant to a user, allowing the user to more easily identify groups associated with content with which the user is likely to interact or groups including users with which the user is likely to interact of interest. Identifying groups for a user allows the social networking system 140 to encourage the user to interact with a broader range of content items or users, which increases the amount of interaction between the user and the social networking system 140. …, the group selection module 240 determines a score for various groups, where a score for a group is based on a model determining a likelihood of the user interacting with the group within a specified time interval. A score for a group is based on a model determining a likelihood of the user interacting with the group within a specified time interval. Various interactions between the user and other groups maintained by the social networking system are used to determine the score for a group. For example, the user's interactions with groups having at least a threshold number of characteristics matching or similar to a group are used to determine the score for the group. Examples of interactions used to determine the score for a group include the user providing one or more content items to an additional group with similar characteristics to the group for presentation to users associated with the additional group, the user commenting on content items associated with an additional group with similar characteristics to the group, the user sharing content items associated with an additional group having similar characteristics to the group, and the user indicating a preference for a content item associated with an additional group having similar characteristics to the group.”; and
Para. [0033], lines (1-4): “…, the score associated with the group is based in part on interactions where the user accessed content items associated with one or more groups having similar characteristics to the group.”; and
Fig. 2/Fig. 3, Para. [0038]: “The social networking system 140 stores information identifying various groups of users. As described above in conjunction with FIG. 3, a group includes a plurality of users of the social networking system 140 and is associated with a group identifier uniquely identifying the group. One or more identifiers are associated with a group identifier to identify users of social networking system included in the group corresponding to the group identifier. Other information may be associated with a group identifier, such as a name identifying a group corresponding to the group identifier, a description associated with the group, descriptive information associated with the group (e.g., a location), topics associated with the group, a user that created the group, or other suitable information.”; and
Para. [0041], lines (1-3): “…, the social networking system 140 identifies 315 interactions associated with the user where the user accessed content associated with a group.”, 
the examiner notes that the reference discloses that to identify topics associated with a group, the topic extraction engine identifies content items associated with the group based on information included in the group store and determines topics associated content items associated with the group, then user/group interactions of topic/content with various interactions between the user and other groups maintained by the social networking system that are used to determine the score for a group having a threshold likelihood of being relevant to a user, allowing the user to more easily identify groups associated with content with which the user is likely to interact or groups including users with which the user is likely to interact of interest); and
selecting, by the computer device, an appropriate group identifier based on the combination of the closeness factors of each member of the group and  a level of the group closeness factor (JU Fig. 2, Para. [0029]: “…, a user's interactions with a group are identified in the action log 220 or in the group store 230 by associating a group identifier with information describing an interaction with the group.”; and
Fig. 2/Fig. 3, Para. [0038]: “The social networking system 140 stores information identifying various groups of users. As described above in conjunction with FIG. 3, a group includes a plurality of users of the social networking system 140 and is associated with a group identifier uniquely identifying the group. One or more identifiers are associated with a group identifier to identify users of social networking system included in the group corresponding to the group identifier. Other information may be associated with a group identifier, such as a name identifying a group corresponding to the group identifier, a description associated with the group, descriptive information associated with the group (e.g., a location), topics associated with the group, a user that created the group, or other suitable information. As described above in conjunction with FIG. 2, one or more content identifiers specifying content items are associated with a group identifier to identify content items associated with a group associated with the group identifier. A group may be generated by a user of the social networking system 140 identifying users associated with the group 140 or the social networking system 140 may generate one or more groups based on characteristics associated with users of the social networking system 140. Interactions associated with a group, such as interactions between various users and the group, are also stored by the social networking system 140 by associating the group identifier with a description of an interaction along with user identifiers of one or more users associated with the interaction.”, 
the examiner notes that the reference discloses a group identifier uniquely identifying a engaged in interaction, i.e. a chat, that is associated with this group identifier to that determining a group closeness factor for the chat group based on a combination of closeness factors of each contact making up the chat group.  Furthermore, JU discloses in Fig. 3, a group is identified user interactions/content/topic (element 315),  a score is determined associated with group based on interactions (element 320), then a group is selected based on this score (element 325)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YARIV (disclosing social contact management) and  STEINER (disclosing image recognition tagging and classification of contacts) to include the teachings of JU (disclosing identifying groups for a social networking), and arrive at a method to determine a group identifier based on a social networking group topic, group name, and a chat content of the group.  One of ordinary skill in the art would have been motivated to make this combination because by determining a group identifier based on group topic, name and content in a social networking system, the user can select the most desirable group representing a likelihood of the user preference to interact with, thereby providing a better user experience, as recognized by (JU, Abstract, Para. [0004]-[0008]). In addition, the references of YARIV, STEINER and JU teach features that are directed to analogous art and they are directed to the same field of endeavor of managing attributes of personal contacts in a social networking environment.

Regarding claim 2 (Previously Presented), the combination of YARIV, STEINER and JU teach the limitations of claim 1.  Further, YARIV teaches wherein the plurality of different types of identifiers stored in the database further include logos and signatures (YARIV Fig. 2, Para. [0032], lines (1-12): “The social monitor component 130 may receive a list of member attributes 104-1-b for one or more members 102-1-a of the social networking system 100. A member attribute 104-1-b may comprise any information associated with a member 102-1-a that may be measured and accessed by the social networking system 100, or another device or system communicatively coupled to the social networking system 100. Examples for a member attribute 104-1-b may include without limitation member metadata (e.g., name, address, contact information, defined metadata tags, labels, etc.), ...”; and
Para. [0036], lines (1-11): “The social monitor component 130 may receive other types of common metadata via the member attribute 104-1. For instance, the members 102-1, 102-2 may define metadata such as personal information, favorite interests and/or activities, communication preferences, names of binary objects such as images and photographs and videos, contact information (e.g., name, address, phone number, email address, IM address, etc.), websites, web logs (blogs), books, music, sports, hobbies, schools, jobs, and any other types of metadata defined by a member for a social networking system.”, 
the examiner notes that a member attributes identifiers such as personal information including a name of a binary object, a tag or a label to that that of logos and/or signatures).

Regarding claim 3 (Previously Presented), the combination of YARIV, STEINER and JU teach the limitations of claim 1.  Further, YARIV teaches wherein: the matching is performed automatically, without need for participation by the user in performing the matching (YARIV Table 1, Fig. 1, Para. [0030], lines (11-18): “…, if the relationship indicator 108-1 comprises a relationship score indicating presence of a social connection type of "Friend" between members 102-1, 102-2, then the social analysis component 110 may use relationship indicators 108-2, 108-3 . . . 108-9 to identify other hierarchical social connection types between the members 102-1, 102-2, such as "Personal Friend" or "Business Friend," or non-hierarchical social connection types such as "Family" or "Neighbor." The social analysis component 110 may then output one or more social identifiers 120 representing a code or value for the different social connection types.”; and 
Fig. 1, Para. [0035], lines (13-21): “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."”, 
the Examiner notes that the relationship indicator users relationship scores to indicating presence of a social connection type between members to that of determining a closeness factor of the contact with an identifier having the same closeness factor); 
each of the identifiers of the plurality of different types of identifiers stored in the database has a corresponding closeness factor (YARIV Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Fig. 1, Table 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”, 
the Examiner notes that Table 1 list different relationship indicators to each type of a relationship, for example, TABLE 1 lists Relationship Indicator 108-1 for a Friend, 108-2 Personal Friend, 108-3 Business Friend, 108-4 Family Friend, 108-5 Family, 108-6 Neighbors, etc. And each relationship indicator is associated with relationship score, i.e. closeness factor, that is different from a business friend, i.e. business contact); and 
the closeness factors include at least one selected from a group consisting of: a strong closeness, a medium closeness and a weak closeness (YARIV Table 1, Para. [0028], lines (1-5): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130. …, a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.”; and 
Fig. 1, Para. [0035], lines (13-21): “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."; and 
Para. [0036], lines (14-18): “The social monitor component 130 may generate a relationship indicator 108-7 with a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport."”, 
the Examiner notes that a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.  For example, a relationship score of 100% (or 1.0), i.e. strong closeness, thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend.", which is that to having a strong closeness factor).

Regarding claim 8 (Original), the combination of YARIV, STEINER and JU teach the limitations of claim 11.  Further, YARIV teaches  wherein the contact is one of a plurality of contacts forming a group to which the user belongs (YARIV Para. [0002], lines (1-4): “…, a social networking system (SNS) may be used to define a group or collection of members, sometimes referred to informally as "friends," having some form of relationship through direct or indirect connections.”; and 
Para. [0015], lines (9-11): “The social identifiers may be generated using various attributes or properties associated with one or more members, ...”; and 
Fig. 1, Para. [0021], lines (9-20): “…, a formal social connection for the social networking system 100 may comprise a defined relationship between members giving some level of permission to access information authored by related members, such as binary content (e.g., messages, pictures, videos, and other multimedia information) published by related members. Such related members are sometimes referred to informally as "friends" or "buddies." …, the defined relationship may comprise a dyadic relationship. A dyadic relationship may refer to two or more members of a group having an ongoing relationship or interaction, such as friends in the social networking system 100.”; and 
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”, the Examiner notes that a defined relationship between members giving some level of permission to access information authored by related members are sometimes referred to informally as "friends" or "buddies” to that of a contact/member is one of a plurality of contacts forming a group to which the user belongs to).

Regarding claim 11 (Currently Amended), the combination of YARIV, STEINER and JU teach the limitations of claim 1.  Further, YARIV teaches wherein the contact is on a user's contact list (YARIV Fig. 1,  Para. [0023], lines (12-20): “…, a member may search for other members within the social networking system 100 based on contact information from a contact application.  This type of search is based on a premise that if the member has contact information for another member subscribing to the social networking system 100, then the member has some form of relationship already established with the other member that can be used as a basis to establish a formal social connection as defined by the social networking system 100.”, the examiner notes that a member contacts application is that to a member’s contact list).

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2011/0314017 A1) issued to Yariv et al. (hereinafter as “YARIV”), in view of US Patent Application Publication (US 2013/0129142 A1) issued to Miranda-Steiner (hereinafter as “STEINER”), in view of US Patent Application Publication (US 2016/0134692 A1) issued to Ju et al. (hereinafter as “JU”), and in view of US Patent Application Publication (US 2016/0100050 A1) issued to VanBlon et al. (hereinafter as “VANBLON”).
Regarding claim 12 (Currently Amended),  the combination of YARIV, STEINER and JU teach the limitations of claim 11.  
However, the combination of YARIV, STEINER and JU do not explicitly teach determining, by the computer device, an absent contact from the user's contact list.
But, VANBLON teaches determining, by the computer device, an absent contact from the user's contact list (VANBLON Para. [0037], lines (1-4): “…, the disclosed systems, apparatuses, methods, and computer program products collect information about a caller (or sender) who is unknown to the user (e.g., not saved as a contact) ...”; and
Para. [0046], lines (6-9): “…, the caller context module 118 may comprise computer program code that allows the processor 102 to collect relationship information regarding the unknown contact and determine a relationship to a user based on the collected relationship information.”; and
Para. [0093], lines (6-8): “…, the electronic device 300 determines whether the caller is an unknown contact by searching the user's contacts database (or address book) and/or by searching the user's recent call history.”
the examiner notes that an unknown contact not stored in a user’s address book to that of a contact missing from a user’s contact list).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YARIV (disclosing social contact management), and  STEINER (disclosing image recognition tagging and classification of contacts), and  JU (disclosing identifying groups for a social networking), to include the teachings of VANBLON (disclosing a method of identifying an unknown contact) and arrive at a method to determine and manage a missing contact from a user’s list.  One of ordinary skill in the art would have been motivated to make this combination because by determining an unknown contact to a user and classifying a contract relationship to the user, thereby enabling the user to establish the right relationship to such an unknown contact, as recognized by (VANBLON, Para. [0005]-[0010]). In addition, the references of YARIV, STEINER, JU and VANBLON teach features that are directed to analogous art and they are directed to the same field of endeavor of managing attributes of personal contacts in a social networking environment.

Regarding claim 13 (Currently Amended), the combination of YARIV, STEINER, JU and VANBLON teach the limitations of claim 12.  Further, VANBLON teaches comprising tagging, by the computer device, the absent contact with a weak closeness factor (VANBLON Fig. 1, Para. [0046], lines (6-9): “…, the caller context module 118 may comprise computer program code that allows the processor 102 to collect relationship information regarding the unknown contact and determine a relationship to a user based on the collected relationship information.”; and
Fig. 2, Para. [0065]: “The relational context module 204, in one embodiment, is configured to determine a relational context for the unknown contact”; and
Fig. 2, Para. [0070]: “The caller relationship module 206, in one embodiment, is configured to determine a relationship to a user based on the collected relationship information (e.g., the relational context), including that no prior relationship exists. …, the caller relationship module 206 determines a type of relationship, including a personal relationship (e.g., friendship, classmates, teammates, etc.), a familial relationship (e.g., siblings, parent/child, cousins, etc.), or a professional relationship (e.g., coworker, professional acquaintance, service provider, etc.).”).

Regarding claim 14 (Currently Amended), the combination of YARIV, STEINER, JU and VANBLON teach the limitations of claim 13.  Further, STEINER teaches comprising classifying, by the computer device, the photos by the image recognition and tagging device (STEINER Para. [0028], lines (1-4): “…, an image recognition algorithm, once the one or more objects (and their associated properties) are found/detected in the image, the one or more objects can each be located in the image and then classified.”).

Regarding claim 15 (Currently Amended), the combination of YARIV, STEINER, JU and VANBLON teach the limitations of claim 14.  Further, STEINER teaches wherein the classified photos are classified according to topics (STEINER Para. [0031], lines (19-22): “Once an object is identified from the image, the extracted metadata 211 can be used to obtain a name or label for the identified object by querying a database (e.g., "Identification DB") 222.”; and 
Para. [0036], lines (1-15): “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335).”; and
Para. [0037], lines (1-11): “From the extracted metadata and the metadata obtained from the image classifier process, additional tags can be automatically generated by utilizing a combination of the metadata…. The confidence value may be generated as part of the image recognition algorithm.”; and 
Para. [0046], lines (1-4): “Once the photo is tagged with the weather information from the weather database, a query for "find me pictures that were taken while it was snowing" would include photos having the automatically generated weather tag of "Snow."”; and 
Para. [0049], lines (5-17): “…, image recognition can be used to find as many objects as possible and automatically tag the photo appropriately. If a baseball bat, or a football, or a golf club, or a dog, is detected by the image recognition algorithm, tags with those terms can be automatically added as tags to the photo. In addition the objects could be automatically ranked by prominence. If the majority of the image is determined to be of a chair, but there is also recognized a small baseball sitting on a table (with a small portion of the table viewable in the image), the photo can be tagged "chair," "baseball," and "table." …, an extra tag can be included with an indicator that the main subject is (or is likely to be) a chair.”, 
the examiner notes that the reference classifies images with metadata and tags, examples illustrated in Para. [0046] and Para. [0049] are clear example how such image tagging allows that the system to determine a related topic).

Regarding claim 16 (Currently Amended), the combination of YARIV, STEINER, JU and VANBLON teach the limitations of claim 14.  Further, STEINER teaches wherein the classified photos are also classified according to images (STEINER Fig. 3, Para. [0035], lines (1-13): “FIG. 3 illustrates an automatic tagging process in accordance with certain embodiments of the invention. …, the image 301 is input into an image classifier 330 that scans for known objects (i.e. objects having been defined and/or catalogued in a database used by the image classifier) and identifies and extracts any known physical objects in the image.”; and 
Para. [0036], lines (1-15): “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335).”; and 
Para. [0042], lines (1-4): “Multiple databases can be used by the automatic tag generating system. The databases used by the tag generating system can be local databases or databases associated with other systems”, 
the Examiner notes that the photo image recognizer and tagging system utilizes a database (local or external) to that of an external photo library and then classifies these objects and tags them based on a combination of metadata that is associated with these photos to that of including a classification closeness factor).

Regarding claim 17 (Currently Amended), the combination of YARIV, STEINER, JU and VANBLON teach the limitations of claim  16.  Further, STEINER teaches wherein comprising assigning, by the computer device, tags to the classified photos (STEINER Fig. 3, Para. [0036], lines (1-15): “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335).”).

Regarding claim 18 (Currently Amended), the combination of YARIV, STEINER, JU and VANBLON teach the limitations of claim  17.  Further, STEINER teaches wherein the tags are name-related and subject-related (STEINER Para. [0031], lines (19-22): “Once an object is identified from the image, the extracted metadata 211 can be used to obtain a name or label for the identified object by querying a database (e.g., "Identification DB") 222.”; and 
Para. [0036], lines (1-15): “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335).”; and
Para. [0037], lines (1-11): “From the extracted metadata and the metadata obtained from the image classifier process, additional tags can be automatically generated by utilizing a combination of the metadata…. The confidence value may be generated as part of the image recognition algorithm.”; and 
Para. [0046], lines (1-4): “Once the photo is tagged with the weather information from the weather database, a query for "find me pictures that were taken while it was snowing" would include photos having the automatically generated weather tag of "Snow."”; and 
Para. [0049], lines (5-17): “…, image recognition can be used to find as many objects as possible and automatically tag the photo appropriately. If a baseball bat, or a football, or a golf club, or a dog, is detected by the image recognition algorithm, tags with those terms can be automatically added as tags to the photo. In addition the objects could be automatically ranked by prominence. If the majority of the image is determined to be of a chair, but there is also recognized a small baseball sitting on a table (with a small portion of the table viewable in the image), the photo can be tagged "chair," "baseball," and "table." …, an extra tag can be included with an indicator that the main subject is (or is likely to be) a chair.”, 
the examiner notes that the reference classifies images with metadata and tags, examples illustrated in Para. [0046] and Para. [0049] are clear example how such image tagging allows that the system to determine a related topic).

Regarding claim 19 (Currently Amended), the combination of YARIV, STEINER, JU and VANBLON teach the limitations of claim  18.  Further, the combination of YARIV and STEINER teach wherein in response to the user joining the group, further comprising: 

selecting, by the computer device, particular identifiers for display on display devices of contact computers of the contacts in response to the closeness factor of each contact of the group (YARIV Fig. 1, Para. [0021], lines (1-11): “Some of the members may create formal social connections between each other to become related members, thereby forming an online social network for the related members. …, for example, the defined relationship may comprise a dyadic relationship. A dyadic relationship may refer to two or more members of a group having an ongoing relationship or interaction, such as friends in the social networking system 100.”; and
Fig. 1, Para. [0024], lines (1-9): “The social analysis component 110 may be arranged to receive a list of members 102-1-a that are members subscribing to any services and/or applications provided by the social networking service 100. It is worthy to note that "a" and "b" and "c" and similar designators as used herein are intended to be variables representing any positive integer. Thus, for example, if an implementation sets a value for a=5, then a complete list of members 102-1-a may include members 102-1, 102-2, 102-3, 102-4 and 102-5.”; and
Para. [0030], lines (21-26): “The social analysis component 110 may then output one or more social identifiers 120 representing a code or value for the different social connection types.” ; and 
Table 1, Fig. 1, Para. [0034], lines (20-24): “The social analysis component 110 may receive the relationship indicators 108-1-c, and use the relationship scores of the relationship indicators 108-1-c to determine an appropriate social identifier 120 for the members 102-1-a.”, 
the Examiner notes the social analysis component uses the relationship score of the set of members 102-1-a, related members i.e. a group of members, as a is an integer number signifying a member designation, see Para. [0024], to determine an appropriate social identifier for the members), 
wherein: the photos are tagged with closeness factors by the image recognition and tagging device (STEINER Fig. 3, Para. [0036], lines (1-15): “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335).”; and 
Para. [0037], lines (1-23): “…,the confidence value may be generated as part of the image recognition algorithm. …, the confidence value is the matching weight (which may be normalized) generated by the image recognition algorithm when matching a feature/object in the image to a base feature (or particular specification). For example, when a distinguishing characteristic being searched for in an image is that the entire picture is blue, but an image having a different tone of blue is used in the matching algorithm, the generated confidence value will depend on the algorithm being used and the delta between the images. In one case, the result may indicate a 90% match if the algorithm recognizes edges and colors, and in another case, the result may indicate a 100% match if the algorithm is only directed to edges, not color.”), 
  
and the strong closeness factor identifies family members of the user, the medium strong closeness factor identifies friends and classmates of the user, the medium closeness factor identifies colleagues and customers of the user, and a weak closeness factor identifies strangers to the user (YARIV Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Fig. 1, Table 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”, and Table 2, Para. [0045], lines (1-10): “As shown in Table 2, the relationship indicator 108-1 is for a social connection type of "Friend," and the defined threshold value for a relationship score to indicate the social connection type of "Friend" is 60%. …, if the relationship indicator 108-1 has a relationship score of 70%, which is greater than the defined threshold value of 60% for the relationship indicator 108-1, the social analysis component 110 may output a social identifier 120 with a value of "001" representing the social connection type of "Friend."”; and 
Para. [0036], lines (14-18): “The social monitor component 130 may generate a relationship indicator 108-7 with a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport."”; and
Para. [0046], lines (1-14): “The defined threshold values and social identifier 120 values as shown in Table 2 may be set at any values as desired for a given implementation. …, the defined threshold values may be set based on negative consequences in cases of incorrect identification of a social connection type. For instance, a user may not have a strong emotional response if a member is erroneously assigned a social connection type of "Business Friend," and therefore a lower defined threshold value may be set for the relationship indicator 108-3. However, a user may have an extremely strong emotional response if a member is erroneously assigned a social connection type of "Family," and therefore a higher defined threshold value may be set for the relationship indicator 108-5.”, 
the Examiner notes that a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.  For example, a relationship score of 100% (or 1.0), i.e. strong closeness, thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend.", which is that to having a strong closeness factor).

Regarding claim 20 (Currently Amended), the combination of YARIV, STEINER, JU and VANBLON teach the limitations of claim  19.  Further, YARIV teaches wherein: a photo of the photos for a family member of the user is tagged with the strong closeness factor; and a photo of the photos for a stranger to the user is tagged with the weak closeness factor(YARIV Para. [0015], lines (9-17): “The social identifiers may be generated using various attributes or properties associated with one or more members, such as explicitly defined metadata for members, communications between members, interests, activities, behavior patterns, locations, other social connections, types of social connections, subscriptions to SNS, multimedia information for members (e.g., an image, photograph or video), and any other member attributes ...”; and
Table 1, Para. [0028], lines (1-5): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130. …, a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.”; and 
Fig. 1, Para. [0035], lines (13-21): “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."; and 
Para. [0036], lines (14-18): “The social monitor component 130 may generate a relationship indicator 108-7 with a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport."”, 
the Examiner notes that a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.  For example, a relationship score of 100% (or 1.0), i.e. strong closeness, thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend.", which is that to having a strong closeness factor) .

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2011/0314017 A1) issued to Yariv et al. (hereinafter as “Yariv”), in view of US Patent Application Publication (US 2013/0129142 A1) issued to Miranda-Steiner (hereinafter as “Steiner”), in view of US Patent Application Publication (US 2016/0134692 A1) issued to Ju et al. (hereinafter as “JU”), and in view of US Patent Application Publication (US 2009/0125521 A1) issued to Petty et al. (hereinafter as “Petty”).
Regarding claim 4 (Original),  the combination of YARIV, STEINER and JU teach the limitations of claim 1.  Further, YARIV teaches wherein the closeness factor is based on at least one selected from a group consisting of: a category which the contact belongs to (YARIV Para. [0002], lines (1-4): “…, a social networking system (SNS) may be used to define a group or collection of members, sometimes referred to informally as "friends," having some form of relationship through direct or indirect connections.”; and Para. [0015], lines (9-11): “The social identifiers may be generated using various attributes or properties associated with one or more members, ...”; and 
Fig. 1, Para. [0021], lines (9-20): “…, a formal social connection for the social networking system 100 may comprise a defined relationship between members giving some level of permission to access information authored by related members, such as binary content (e.g., messages, pictures, videos, and other multimedia information) published by related members. Such related members are sometimes referred to informally as "friends" or "buddies." …, the defined relationship may comprise a dyadic relationship. A dyadic relationship may refer to two or more members of a group having an ongoing relationship or interaction, such as friends in the social networking system 100.”;  and 
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”). 
However, YARIV, STEINER and JU do not explicitly teach a contact privacy setting assigned by the user to the contact.
But PETTY teaches a contact privacy setting assigned by the user to the contact (PETTY Para. [0011], lines (1-7): “…, providing access to the first content subset to another user having the first type relationship with the user at the second anonymity level, when in accordance with specification by the user. The privacy setting of the public status, the privacy settings of the peer status, and the privacy settings of the private status are usually individually adjustable by the user.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YARIV (disclosing social contact management), and  STEINER (disclosing image recognition tagging and classification of contacts), and  JU (disclosing identifying groups for a social networking), to include the teachings of PETTY (disclosing multiple-identities attributes of a user in a social networking environment) and arrive at a method to associate privacy settings for members of a social networking environment.  One of ordinary skill in the art would have been motivated to make this combination because by enabling a user to manage the anonymity levels of his/her identity, thereby providing a high level of protection of user sensitive information when communicating with peers in a social networking environment, as recognized by (PETTY, Para. [0009]-[0013]). In addition, the references of YARIV, STEINER, JU and PETTY  teach features that are directed to analogous art and they are directed to the same field of endeavor of managing attributes of personal contacts in a social networking environment.

Regarding claim 5 (Original), the combination of YARIV, STEINER, JU and PETTY teach the limitations of claim 4.  Further, YARIV teaches  wherein different closeness factors are assigned to family members and personal friends than to business contacts (YARIV Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Fig. 1, Table 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”, 
the Examiner notes that TABLE 1 lists different relationship indicators to each type of a relationship, for example, TABLE 1 lists Relationship Indicator 108-1 for a Friend, 108-2 Personal Friend, 108-3 Business Friend, 108-4 Family Friend, 108-5 Family, 108-6 Neighbors, etc. And each relationship indicator is associated with relationship score, i.e. closeness factor, that is different from a business friend, i.e. business contact).

Regarding claim 6 (Previously Presented), the combination of YARIV, STEINER, JU and PETTY teach the limitations of claim 4.  Further, YARIV teaches comprising re-determining, by the computer device, the closeness factor of the contact when the contact category or the privacy setting is changed (YARIV Fig. 1, Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Fig. 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”; and 
Table 2, Para. [0045], lines (1-10): “As shown in Table 2, the relationship indicator 108-1 is for a social connection type of "Friend," and the defined threshold value for a relationship score to indicate the social connection type of "Friend" is 60%. …, if the relationship indicator 108-1 has a relationship score of 70%, which is greater than the defined threshold value of 60% for the relationship indicator 108-1, the social analysis component 110 may output a social identifier 120 with a value of "001" representing the social connection type of "Friend."”; and 
Para. [0046], lines (1-14): “The defined threshold values and social identifier 120 values as shown in Table 2 may be set at any values as desired for a given implementation. …, the defined threshold values may be set based on negative consequences in cases of incorrect identification of a social connection type. For instance, a user may not have a strong emotional response if a member is erroneously assigned a social connection type of "Business Friend," and therefore a lower defined threshold value may be set for the relationship indicator 108-3. However, a user may have an extremely strong emotional response if a member is erroneously assigned a social connection type of "Family," and therefore a higher defined threshold value may be set for the relationship indicator 108-5.”, 
the Examiner notes that Table 2 list different relationship indicators associated with a relationship threshold value, for which when a member/contact to a user is erroneously assigned a social connection type of "Business Friend” however this member has an extremely strong emotional response to the user, then this member can be assigned a relationship indicator of family for a which a different closeness factor is then assigned, to that of when re-determine the closeness factor of the contact when the contact category is changed).

Regarding claim 7 (Original), the combination of YARIV, STEINER, JU and PETTY teach the limitations of claim 4.  Further, PETTY teaches wherein a weak closeness factor is assigned as a default closeness factor for a contact that is a stranger to the user (PETTY Fig. 6A, Para. [0032], lines (1-4): “FIG. 6A depicts a flow diagram illustrating an example process for facilitating interactions at a first anonymity level (e.g., public status) between the user and another user, ...”; and 
Fig. 2, Para. [0081], lines 1-13): “The relationship tracker agent 210, …, tracks, stores, and/or monitors the different types of relationships a visitor can have with the owner in the context of each separate account. Default types of relationships may exist. The owner may also specify customized types of relationships for each account. The types of relationships are generally associated with varying privacy levels that the owner wishes to maintain within an account. For example, a visitor who is a friend of the owner in a particular account as opposed to a visitor who is not a friend may have access to content that is otherwise not available for access. Additionally, the friend may have access to certain personal information of the owner that one who is not a friend cannot access.”; and 
Para. [0112], lines (4-8): “…, a visitor having the first type of relationship with the user may be automatically granted access to information and content associated with the first anonymity level, or any anonymity level that is more public.”; and 
Fig. 8B, Para. [0129], lines (1-8): “In process 812, anonymous interactions with a first set of users having a first type of relationship is facilitated. In process 814, access to the content is provided anonymously to the first set of users. …, the first type of relationship with the user is one such that either based on default settings or user specified settings, visitors are not allowed to have direct and/or indirect access to the owner's personal information/identity information”, 
the Examiner notes that a contact having a default first anonymity level of a relationship, i.e. weak closeness factor, is considered by the owner, i.e. user, to be a visitor not allowed to have direct access to the owner’s personal information/identity information, i.e. considered to be a stranger to the user).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2011/0314017 A1) issued to Yariv et al. (hereinafter as “Yariv”), and in view of US Patent Application Publication (US 2013/0129142 A1) issued to Miranda-Steiner (hereinafter as “Steiner”).
Regarding claim 21 (New), YARIV teaches a method comprising: 
storing in a database a plurality of different types of identifiers of a user, wherein the plurality of different types of identifiers of the user include photos (YARIV Fig. 1,  Para. [0023], lines (12-20): “…, a member may search for other members within the social networking system 100 based on contact information from a contact application.  This type of search is based on a premise that if the member has contact information for another member subscribing to the social networking system 100, then the member has some form of relationship already established with the other member that can be used as a basis to establish a formal social connection as defined by the social networking system 100.”, the examiner notes that a member contacts application is that to a member’s contact list); 
storing in the database a contact list of the user's contacts, including each member of a web chat group of which the user is a member (YARIV Para. [0015]: “The social identifiers may be generated using various attributes or properties associated with one or more members, such as explicitly defined metadata for members, communications between members, …”; and
Fig. 1-Fig. 3, Para. [0021]: “The social networking system 100 may include various members subscribing to various applications or services provided by the social network system 100. Some of the members may create formal social connections between each other to become related members, thereby forming an online social network for the related members. …, the defined relationship may comprise a dyadic relationship. A dyadic relationship may refer to two or more members of a group having an ongoing relationship or interaction, such as friends in the social networking system 100.”; and
Fig. 1,  Para. [0023], lines (12-20): “…, a member may search for other members within the social networking system 100 based on contact information from a contact application.  This type of search is based on a premise that if the member has contact information for another member subscribing to the social networking system 100, then the member has some form of relationship already established with the other member that can be used as a basis to establish a formal social connection as defined by the social networking system 100.”; and
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Fig. 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”); 
determining, by the computer device, degrees of close density of the web chat group, the degrees of close density characterizing a plurality of closeness factors of the user and a plurality of subgroups of the members of the web chat group, the closeness factors indicative of a level of personal closeness of a relationship between the user and the members of a subgroup, the level including a strong level of closeness, a modest level of closeness, and a weak level of closeness (YARIV Fig. 1, Para. [0024], lines (1-9): “The social analysis component 110 may be arranged to receive a list of members 102-1-a that are members subscribing to any services and/or applications provided by the social networking service 100. …, then a complete list of members 102-1-a may include members 102-1, 102-2, 102-3, 102-4 and 102-5..”; and 
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Para. [0028], lines (1-5): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130. …, a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.”; and 
Fig. 1, Para. [0035], lines (13-21): “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."; and 
Para. [0036], lines (14-18): “The social monitor component 130 may generate a relationship indicator 108-7 with a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport."”, 
the Examiner notes that a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.  For example, a relationship score of 100% (or 1.0), i.e. strong closeness, thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend.", which is that to having a strong closeness; furthermore, a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport”, which is that to a medium level of closeness and so on); 
matching, by the computer device, the determined degrees of close density of the web chat group with a different identifier for each of the subgroups, each different identifier of each of the subgroups having the same closeness factor stored in a database comprised of the plurality of different types of identifiers of the user, wherein: the plurality of different types of identifiers include the photos  (YARIV Para. [0005], lines (1-12): “…, an apparatus such as a computing device may comprise a processor communicatively coupled to a memory. The memory may be arranged to store a social analysis component that when executed by the processor is operative to receive a list of members in a social network, receive at least one relationship indicator derived from multiple member attributes of a member, and generate a social identifier based on the relationship indicator, the social identifier representing a social connection type for a social connection or potential social connection between two or more members of the list of members in the social network.”; and 
Para. [0015], lines (9-17): “The social identifiers may be generated using various attributes or properties associated with one or more members, such as explicitly defined metadata for members, communications between members, interests, activities, behavior patterns, locations, other social connections, types of social connections, subscriptions to SNS, multimedia information for members (e.g., an image, photograph or video), and any other member attributes ...”; and 
Para. [0021], lines (1-16): “The social networking system 100 may include various members subscribing to various applications or services provided by the social network system 100. Some of the members may create formal social connections between each other to become related members, thereby forming an online social network for the related members. What precisely constitutes a formal social connection may depend on a particular set of definitions provided by a given social networking system. In general, a formal social connection for the social networking system 100 may comprise a defined relationship between members giving some level of permission to access information authored by related members, such as binary content (e.g., messages, pictures, videos, and other multimedia information) published by related members. Such related members are sometimes referred to informally as "friends" or "buddies."”; and
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Fig. 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”; and 
Fig. 1, Para. [0035], lines (13-21): “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."”; and
Para. [0036], lines (1-8): “The social monitor component 130 may receive other types of common metadata via the member attribute 104-1. For instance, the members 102-1, 102-2 may define metadata such as personal information, favorite interests and/or activities, communication preferences, names of binary objects such as images and photographs and videos, contact information (e.g., name, address, phone number, email address, IM address, etc.), …”, 
the Examiner notes that the reference discloses that the member’s social identifiers attributes  metadata or properties can includes members image or photograph and the relationship indicator users relationship scores to indicating presence of a social connection type between members to that of determining a closeness factor of the contact with an identifier having the same closeness factor); 
a first identifier of the different identifiers having a strong closeness factor is matched with the subgroup of members each having a strong closeness factor to the user; a second identifier of the different identifiers having a modest closeness factor is matched with the subgroup of members each having a modest closeness factor to the user; and a third identifier of the different identifiers having a weak closeness factor is matched with the subgroup of members each having a weak closeness factor to the user (YARIV Fig. 1, Para. [0024], lines (1-9): “The social analysis component 110 may be arranged to receive a list of members 102-1-a that are members subscribing to any services and/or applications provided by the social networking service 100. …, then a complete list of members 102-1-a may include members 102-1, 102-2, 102-3, 102-4 and 102-5..”; and 
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Para. [0028], lines (1-5): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130. …, a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.”; and 
Fig. 1, Para. [0035], lines (13-21): “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."; and 
Para. [0036], lines (14-18): “The social monitor component 130 may generate a relationship indicator 108-7 with a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport."”, 
the Examiner notes that a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.  For example, a relationship score of 100% (or 1.0), i.e. strong closeness, thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend.", which is that to having a strong closeness; furthermore, a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport”, which is that to a medium level of closeness and so on); 
transmitting, by the computer device, the appropriate matched different identifier from the database to computing devices of each of the members of the web chat group in communication over a network for display as an identifier of the user on the computing devices of each of the members of the web chat group (YARIV Fig. 1-Fig. 3, Para. [0021]: “The social networking system 100 may include various members subscribing to various applications or services provided by the social network system 100. Some of the members may create formal social connections between each other to become related members, thereby forming an online social network for the related members. What precisely constitutes a formal social connection may depend on a particular set of definitions provided by a given social networking system. …, a formal social connection for the social networking system 100 may comprise a defined relationship between members giving some level of permission to access information authored by related members, such as binary content (e.g., messages, pictures, videos, and other multimedia information) published by related members. Such related members are sometimes referred to informally as "friends" or "buddies." In some cases, for example, the defined relationship may comprise a dyadic relationship. A dyadic relationship may refer to two or more members of a group having an ongoing relationship or interaction, such as friends in the social networking system 100.”; and
Fig. 1, Para. [0030]: “The social analysis component 110 may then output one or more social identifiers 120 representing a code or value for the different social connection types.”), 
wherein: the first identifier of the different identifiers having the strong closeness factor matched with the subgroup of members each having the strong closeness factor to the user is transmitted to computing devices of each of the members of the subgroup having the strong closeness factor to the user; the second identifier of the different identifiers having the modest closeness factor matched with the subgroup of members each having the modest closeness factor to the user is transmitted to computing devices of each of the members of the subgroup having the modest closeness factor to the user; and the third identifier of the different identifiers having the weak closeness factor matched with the subgroup of members each having the weak closeness factor to the user is transmitted to computing devices of each of the members of the subgroup having the weak closeness factor to the user; wherein at least three of the plurality of identifiers in the database have different closeness factors from one another (YARIV Fig. 1-Fig. 3, Para. [0021]: “The social networking system 100 may include various members subscribing to various applications or services provided by the social network system 100. Some of the members may create formal social connections between each other to become related members, thereby forming an online social network for the related members. What precisely constitutes a formal social connection may depend on a particular set of definitions provided by a given social networking system. …, a formal social connection for the social networking system 100 may comprise a defined relationship between members giving some level of permission to access information authored by related members, such as binary content (e.g., messages, pictures, videos, and other multimedia information) published by related members. Such related members are sometimes referred to informally as "friends" or "buddies." In some cases, for example, the defined relationship may comprise a dyadic relationship. A dyadic relationship may refer to two or more members of a group having an ongoing relationship or interaction, such as friends in the social networking system 100.”; and
Fig. 1, Para. [0024], lines (1-9): “The social analysis component 110 may be arranged to receive a list of members 102-1-a that are members subscribing to any services and/or applications provided by the social networking service 100. …, then a complete list of members 102-1-a may include members 102-1, 102-2, 102-3, 102-4 and 102-5..”; and 
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Para. [0028], lines (1-5): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130. …, a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.”; and 
Para. [0030], lines (21-26): “The social analysis component 110 may then output one or more social identifiers 120 representing a code or value for the different social connection types.”; and 
Fig. 1, Para. [0035], lines (13-21): “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."; and 
Para. [0036], lines (14-18): “The social monitor component 130 may generate a relationship indicator 108-7 with a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport."”, 
Fig. 3, Para. [0059]: “…, the client system 310 may comprise the messaging application 312. The messaging application 312 may comprise any type of messaging application, such as a unified messaging (UM) application, an e-mail application, a voicemail application, an instant messaging (IM) application, a group IM application, …, and/or other types of communications and/or messaging programs, applications, ...”, 
the Examiner notes that a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.  For example, a relationship score of 100% (or 1.0), i.e. strong closeness, thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend.", which is that to having a strong closeness; furthermore, a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport”, which is that to a medium level of closeness and so on; then such identify would be transmitted to the matching group/sub-group, as disclosed in Fig. 1 – Fig. 3, and to one or more social identifiers 120 representing a code or value for the different social connection types, to that of transmit the matched identifier a computing device of the contact in communication over a network).

However, YARIV does not explicitly teach operating, by the computer device, an interface with an external photo library storing the photos of the user via an image recognition and tagging device; receiving the photos from an external photo library by an image recognition and tagging device.
But STEINER teaches operating, by the computer device, an interface with an external photo library storing the photos of the user via an image recognition and tagging device (STEINER Fig. 3, Para. [0035], lines (1-13): “FIG. 3 illustrates an automatic tagging process in accordance with certain embodiments of the invention. …, the image 301 is input into an image classifier 330 that scans for known objects (i.e. objects having been defined and/or catalogued in a database used by the image classifier) and identifies and extracts any known physical objects in the image.”; and 
Para. [0036], lines (1-15): “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335).”; and 
Para. [0042], lines (1-4): “Multiple databases can be used by the automatic tag generating system. The databases used by the tag generating system can be local databases or databases associated with other systems”, 
the Examiner notes that the photo image recognizer and tagging system utilizes a database (local or external) to that of an external photo library and then classifies these objects and tags them based on a combination of metadata that is associated with these photos to that of including a classification closeness factor.  Further, the reference classifies images with metadata and tags, examples illustrated in Para. [0046] and Para. [0049] are clear example how such image tagging allows that the system to determine a related topic); 
receiving the photos from an external photo library by an image recognition and tagging device (STEINER Fig. 3, Para. [0035], lines (1-13): “FIG. 3 illustrates an automatic tagging process in accordance with certain embodiments of the invention. …, the image 301 is input into an image classifier 330 that scans for known objects (i.e. objects having been defined and/or catalogued in a database used by the image classifier) and identifies and extracts any known physical objects in the image.”; and 
Para. [0036], lines (1-15): “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335).”; and 
Para. [0042], lines (1-4): “Multiple databases can be used by the automatic tag generating system. The databases used by the tag generating system can be local databases or databases associated with other systems”, 
the Examiner notes that the photo image recognizer and tagging system utilizes a database (local or external) to that of an external photo library and then classifies these objects and tags them based on a combination of metadata that is associated with these photos to that of including a classification closeness factor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YARIV (disclosing social contact management) to include the teachings of STEINER (disclosing image recognition tagging and classification of contacts) and arrive at a method to use image tagging in classifying social contacts.  One of ordinary skill in the art would have been motivated to make this combination because by finding a matching identifier for a recognized object, the photo is can be automatically tagged with one or more keywords associated with and corresponding to the recognized objects, thereby providing a seamless categorization of these photos that saves ample processing time, as recognized by (STEINER, Abstract, Para. [0001]-[0003]). In addition, the references of YARIV and STEINER teach features that are directed to analogous art and they are directed to the same field of endeavor of managing attributes of personal contacts in a social networking environment.

Regarding claim 22 (New), the combination of YARIV and STEINER teaches the limitations of claim 21.  Further, YARIV teaches checking, by the computer device, the closeness factors of each member of the web chat group to the user in the database (YARIV Para. [0015]: “The social identifiers may be generated using various attributes or properties associated with one or more members, such as explicitly defined metadata for members, communications between members, …”; and
Fig. 1-Fig. 3, Para. [0021]: “The social networking system 100 may include various members subscribing to various applications or services provided by the social network system 100. Some of the members may create formal social connections between each other to become related members, thereby forming an online social network for the related members. …, the defined relationship may comprise a dyadic relationship. A dyadic relationship may refer to two or more members of a group having an ongoing relationship or interaction, such as friends in the social networking system 100.”; and
Fig. 1,  Para. [0023], lines (12-20): “…, a member may search for other members within the social networking system 100 based on contact information from a contact application.  This type of search is based on a premise that if the member has contact information for another member subscribing to the social networking system 100, then the member has some form of relationship already established with the other member that can be used as a basis to establish a formal social connection as defined by the social networking system 100.”; and
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Fig. 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Friedland et al.; (US-11,108,716-B1); “Methods for content management in a social networking environment.”
Narayanan et al. ; (US-20140012925 -A1); “identifying  events in a social networking system.”
Watanachote; US-20170032470-A1); “Method for group collaboration in social media.”
Calcaterra et al.; (US 20180198831 A1); “Methods for proactive chatting and instant messaging group management.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/13/2022
/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162  


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162